Case 19-83464-CRJ11   Doc 10    Filed 12/05/19 Entered 12/05/19 16:40:54   Desc Main
                               Document     Page 1 of 5
Case 19-83464-CRJ11   Doc 10    Filed 12/05/19 Entered 12/05/19 16:40:54   Desc Main
                               Document     Page 2 of 5
Case 19-83464-CRJ11   Doc 10    Filed 12/05/19 Entered 12/05/19 16:40:54   Desc Main
                               Document     Page 3 of 5
Case 19-83464-CRJ11   Doc 10    Filed 12/05/19 Entered 12/05/19 16:40:54   Desc Main
                               Document     Page 4 of 5
Case 19-83464-CRJ11   Doc 10    Filed 12/05/19 Entered 12/05/19 16:40:54   Desc Main
                               Document     Page 5 of 5
